Mr. Justice Baker delivered the opinion of the court. 3. Sales, § 62*—when contract may state approximation. In an action for breach of contract where defendant was to furnish a seating plan for chairs purchased for a theater, on his failure to do so within the time given he cannot complain that the contract is void for uncertainty because it provided for the furnishing of an approximate number of chairs, the exact number of which could not be ascertained until the seating plan was furnished, especially where recovery was based on a less number than the approximation. 4. Alteration of instruments, § 14*—where inoperative to effect original obligation. Where recovery was sought for breach of a contract of purchase óf seating for a theater, evidence held insufficient to show mutilation of the instrument since the proposed alterations were innocent, failing to become effective because of the defendant’s refusal to ratify the contract as altered, so that plaintiff could recover on the original obligation. 5. Sales, § 331*—where amount of recovery not excessive. Where defendant in an action for breach of contract of purchase of seating for a theater contended that the damages were excessive, because if a plan of circular seating were adopted a less number of seats could have been placed in the theater than the number on which the recovery was based, held that the damages were properly estimated on the number furnished under the plan provided by the plaintiff, as the jury might take that number as the basis for estimating plaintiff’s damages, the contract not providing for a circular plan of seating.